               Case 18-50100            Doc 87        Filed 11/07/18          EOD 11/08/18 12:51:02                   Pg 1 of 1


                                         UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF Southern Indiana

                                                       Minute Entry/Order
Hearing Information:
                         Debtor:   ITT EDUCATIONAL SERVICES, INC.
                  Case Number:     16-07207-JMC-7A             Chapter: 7

          Date / Time / Room:      WEDNESDAY, NOVEMBER 07, 2018 01:30 PM IP 325

         Bankruptcy Judge:         JAMES M. CARR
               Courtroom Clerk:    HEATHER BUTLER
                Reporter / ECR:    HEATHER BUTLER                                                                                   0.00


Matter:
              ADV: 1-18-50100
              Deborah Caruso vs Kevin Modany
              Continued Hearing on Motion for Stay Pending Withdrawal of Reference; Objection of Trustee [47], [54]
              R / M #:   0/ 0


Appearances:

        CARLY KESSLER, ATTORNEY FOR DEBORAH CARUSO
        THOMAS BERNDT, ATTORNEY FOR DEBORAH CARUSO
        JOHN C. HOARD, ATTORNEY FOR DEBORAH CARUSO
        JEFFREY A HOKANSON, ATTORNEY FOR KEVIN MODANY
        RACHEL MAUCERI, ATTORNEY FOR KEVIN MODANY
        ROBERT FULLER

Proceedings:                                                                                                                 1.00

        Disposition: Hearing held. Court takes motions to dismiss (docket nos. 64 and 67) under advisement pending a
        ruling from District Judge Sweeney on the motion to withdraw the reference (docket no. 44). Motion for stay
        pending such ruling from District Judge Sweeney is denied at this time without prejudice to defendants' right and
        ability to renew the motion if circumstances change.

IF COUNSEL HAS BEEN DIRECTED BY THE COURT TO SUBMIT AN ORDER BASED ON THE COURT'S RULING
OR THE PARTIES' AGREEMENT, THEN NO FURTHER NOTICE OR REMINDER WILL BE ISSUED. THE COURT
WILL NOT KEEP A CASE OPEN SOLELY BECAUSE THE ORDER WAS NOT SUBMITTED WITHIN THE TIME
PERIOD DIRECTED BY THE COURT. IN SUCH INSTANCE, A REOPENING FEE WILL APPLY.




Page 1 of 1                                                                                                              11/8/2018     12:49:15PM
